Citation Nr: 9921734	
Decision Date: 08/03/99    Archive Date: 08/12/99

DOCKET NO.  97-26 463	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for a claimed low back 
condition.  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel






INTRODUCTION

The veteran served on active duty from August 1987 July 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision by the RO.  



REMAND

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a plausible 
claim due to evidence of record that shows that he was 
treated for a low back condition in service and asserts that 
he currently suffers from residuals of a coccyx fracture.  
The VA has a duty to assist the veteran in development of 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a).  

The duty to assist also includes obtaining an adequate VA 
examination.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991).  An examination 
should be obtained to determine if the veteran suffers from 
any residuals of an inservice injury, such as a fractured 
coccyx.  

Moreover, the RO should obtain any additional ongoing 
treatment records pertinent to this claim.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
copies of additional treatment records 
concerning treatment of the claim low 
back condition since separation from 
service.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of his claimed low back 
condition.  All special studies and tests 
should be undertaken.  The examiner 
should comment on whether he is suffering 
from current residual disability of an 
inservice injury, such as a coccyx 
fracture, as claimed by the veteran.  The 
claims folder should be made available to 
the examiner prior to the examination.  
All findings should be reported in 
detail.  

3.  Based on the development requested 
hereinabove, the RO should review the 
veteran's claim.  If the action taken is 
adverse to the veteran, he should be 
furnished with a supplemental statement 
of the case and should be afforded the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


